Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as not landed were not in fact landed. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon such portions of the merchandise as were reported by the inspector as not landed. The protests were sustained to this extent.